CRYPTOLOGIC LIMITED ANNUAL REPORT For the year ended December 31, 2010 MANAGEMENT’S DISCUSSION AND ANALYSIS INTRODUCTION The following report contains management’s discussion and analysis (“MD&A”) of CryptoLogic Limited’s consolidated results of operations and financial condition for the year ended December 31, 2010 compared with the year ended December 31, 2009 and should be read in conjunction with the audited consolidated financial statements and accompanying notes, which are available on SEDAR at www.sedar.com or EDGAR at www.sec.gov.All currency amounts are in U.S. dollars, unless otherwise indicated.This MD&A is dated March 25, 2011. CryptoLogic Limited and our subsidiaries are referred to collectively as “CryptoLogic”, “the Company”, “we”, “us”, and “our” throughout this MD&A, unless otherwise specified. Certain of the statements contained in this MD&A may contain forward-looking statements and forward-looking information within the meaning of applicable law, including the Securities Act (Ontario).Statements regarding the Company’s objectives, goals, strategies, beliefs, intentions, plans, estimates and outlook, future operations, future financial position, future revenues and projected costs are forward-looking statements or contain forward-looking information.Words such as “anticipates”, “believes”, “budgets”, “could”, “estimates”, “expects”, “forecasts”, “intends”, “may”, “might”, “plans”, “projects”, “schedule”, “should”, “will”, “would” and similar expressions are used to identify forward-looking statements or information. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties.Should one or more of these risks materialize, or should assumptions underlying the forward-looking statements or information prove incorrect, actual results may vary significantly from what management currently foresees.Accordingly, investors should exercise caution when considering any forward-looking statements or information herein and undue reliance should not be placed on such statements or information.Certain material factors or assumptions are applied in making forward-looking statements, including, but not limited to, factors and assumptions regarding government regulation, Internet viability and system infrastructure and reliability, market demand, internet security, reliance on internet service providers, competition, dependence on top licensees, chargebacks, risks inherent in doing business internationally, foreign exchange fluctuations, litigation, the Company’s ability to protect its proprietary technology, reliance on key employees, management’s ability to develop and manage growth, ability to integrate acquired businesses, stock volatility and liquidity. Investors are cautioned that the foregoing list of important factors that may affect future results is not exhaustive.When relying on forward-looking statements or information to make decisions with respect to the Company, investors should carefully consider the foregoing factors and other uncertainties and potential events.The Company undertakes no obligation to update or revise any forward-looking statement or information, except as required by applicable law. Additional information regarding the Company, including the Company’s annual information form and/or Form 20-F for the year ended December 31, 2010 will, upon filing, be available at www.sedar.com or www.sec.gov.Some figures and percentages may not total exactly due to rounding. 1 BUSINESS OVERVIEW The Company faced substantial challenges in 2010 as it continued its strategy aimed at returning to profitability and long-term growth against the backdrop of a global economic downturn, continuing disappointing returns from major Hosted Casino licensees and licensee-delays in the roll-out of Branded Games. Founded in 1995, we launched the world’s first on-line casino games that year.With a resilient and scalable platform, a commitment to developing the best games in the marketplace and complemented with excellent customer support, the Company thereafter secured an excellent reputation for its product offering.However, changing market conditions in 2006 and 2007 meant that the model was no longer viable and had to change. During 2008, the management team announced a new business strategy for the Company and, in 2009 and 2010, we focused on the transition towards that goal.In essence, the new business model is centered on the Company evolving from being purely a developer and licensor of poker and casino software on its own network, to one which still develops and licenses an excellent casino product, but also delivers high-quality, branded and non-Branded Games to the industry at large.This effectively opens up a new market and revenue stream for the Company. Notwithstanding the foregoing, uncertain business conditions continued throughout 2010, reflected in our lower revenue and working capital as compared with 2009.Against this backdrop of a continuing decline in revenues and working capital, the Company made a significant restructuring effort, commencing midway through Q3 2010, and resulting in a reduction of almost 50% in operating and general and administrative expense to $6.2 million in Q4 2010 from $12.1 million in Q2 2010, the last full quarter before this restructuring. A STRATEGY FOR SUSTAINABLE GROWTH Management remains focused on the development and support of the Hosted Casino business while continuing to build on the success of our Branded Games initiative by expanding our partnerships and broadening the types of games we offer.In addition, we continue to improve our games delivery model through the launch of Instant Click, a new gaming package that enables rapid deployment of a range of titles from our suite of games by online operators and technology providers on their own e-gaming infrastructure and electronic cashier systems.At the same time, we intend to maintain our downward pressure on our recurring cost base. CryptoLogic’s strategy has two main elements: · Focusing on our core Internet Hosted Casino business.Our award-winning games are complemented by a widely acclaimed support services structure. · Licensing our best Branded Games to others, and turning former competitors into collaborators.Through working with highly respected content providers and brand owners, we have successfully delivered the likes of Spiderman, The Hulk and Batman to both our own Hosted Casino licensees and to the market in general. For this strategy to be successful, it demands the establishment of an expanding network of licensees and channel partners.CryptoLogic has forged excellent relationships with many licensees including two of the largest and most successful in the industry: 888.com and PartyGaming – both of whom are deriving significant revenue and benefits from licensing a sample range of our products. Among the new signings or launches in 2010 are such well known brands as: ● Betsafe ● Betsson ● Bet365 ● CasinoEuro ● Sportingbet ● St. Minver ● Tain ● William Hill 2 Additional product launches were achieved through our brand licensing agreements with companies such as DC Comics, Paramount, CapCom and Marvel.During 2010, we also settled our arbitration with Marvel, relating to the licensing of Marvel comic book characters, that: ● Expanded the platforms to include mobile, and government licensed in-hotel room systems; ● Allowed for the creation of wagering games based on Marvel's top team of Super Heroes, The Avengers, in addition to Spider-Man, Fantastic Four and the other characters already included in the license; ● Extended the relationship by 12 months through January 2014; and ● Agreed to make the agreement non-exclusive at a reduced cost to the Company. We believe these partnerships offer the potential for significant future growth based upon both the brand recognition and loyalty associated with these partners and their unique and distinctive intellectual property. PRODUCT PERFORMANCE CryptoLogic maintains a close working relationship with our brand and content suppliers, our remote development centers, our business development group and, naturally, our licensees. We began the year under review with 66 Branded Games live and ended with 170.This remains lower than originally planned and we continue to experience delays beyond our control in the roll out of these games by licensees. Our goal is to continue to provide excellent game content supported by innovative game mechanics and bonuses and to improve on the speed of roll out of new games with our licensees. NEW DEVELOPMENTS During the year, we unveiled our new lobby for our Internet casino software.Using the newest interactive technology, the lobby enables improved navigation and search, an updated jackpot counter, customized features that allow people to keep track of their favourite games, and a game suggestion engine to connect the player to other CryptoLogic games.In all, the look and feel and the ease of use should add to the “stickiness” of the offering - a key element on any online business. We also unveiled our newest offering, Instant Click, a new gaming package that enables rapid deployment of a range of titles from our suite of games by online operators and technology providers on their own e-gaming infrastructure and electronic cashier systems.The first implementations of Instant Click are expected to be live in 2011. RESTRUCTURING The Company has incurred significant operating losses and negative cash flows for the last three years.A continuation of such operating losses and negative cash flows may cast doubt upon the Company's ability to continue as a going concern. During 2010, management determined that a material reduction in expenses was necessary in order to preserve cash and give the Company sufficient time to focus on increasing revenues.Accordingly, the Company made a significant restructuring effort, commencing midway through Q3 2010, and resulting in a reduction in operating and general and administrative expense to $6.2 million in Q4 2010 from $12.1 million in Q2 2010, the last full quarter before this restructuring. OUTLOOK Management believes that the results of this restructuring have substantially mitigated doubts regarding the Company’s ability to continue as a going concern and believes the Company is much better positioned to respond to the opportunities available to grow again. 3 The global e-gaming industry continues to become ever more competitive, whilst subject to increasing regulation.CryptoLogic is well placed to enhance its position in the industry but only if we stay focused and lean, and capable of responding to changing market expectations and delivering products and service levels of the highest quality. The European market offers scope for growth, tempered by the challenges faced by our licensees in an increased regulatory environment.Our goals for 2011 are: ● Improved revenue from Hosted Casino as existing licensees benefit from new games and more efficient game delivery; ● Improved revenue from Branded Games as new and existing licensees roll out games; ● First revenue from Instant Click deployments; and ● Continuing tight control over costs with initiatives to improve efficiency where possible. Whilst the US market has effectively been closed since the passing of the Unlawful Internet Gaming Enforcement Act in October 2006, there are some indications that the market may re-open.We continue to monitor the situation closely and the various options that would allow us re-entry at the appropriate time. 4 OVERVIEW OF RESULTS – 2010 The following table presents selected financial data for each of the three most recent financial years of the Company on a consolidated basis: For the years ended December 31, (in thousands of U.S. dollars, except per share data) % of revenue % of revenue % of revenue Hosted Casino $ % % % Branded Games % % % Poker % % % Other % % % Revenue before amortization % % % Amortization of royalties ) %) ) %) ) %) Amortization of games ) %) ) %) ) %) Revenue $ % $ % $ % Expenses Operating % % % General and administrative % % % Reorganization % % % Impairment of capital assets % % % Impairment of long-term investments – – % % Impairment of goodwill and intangible assets % % % Departure costs of former CEO – % Poker room integration costs – % Finance 65 % 83 % % Amortization % Net loss before undernoted ) %) ) %) ) %) Interest income 80 % % % Non-operating income % – – % Net loss before minority interest and income taxes ) %) ) %) ) %) Income taxes: Current ) %) % % Future % % ) %) % % ) %) Net loss before minority interest ) %) ) %) ) %) Minority interest ) %) ) %) ) %) Net loss and comprehensive loss $ ) %) $ ) %) $ ) %) Basic loss per share $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) Basic weighted average number of shares Diluted weighted average number of shares Total assets $ $ $ Total long-term financial liabilities $ $ $ Dividends per share (1) $ – $ $ On November 12, 2008, we announced the Board’s decision to decrease the quarterly dividend from $0.12 to $0.03 per common share (annual rate of $0.12), commencing with the quarterly dividend paid on December 15, 2008.On November 13, 2009, we announced the Board’s decision to decrease the dividend to $0.01 per common share (annual rate of $0.04), commencing with the quarterly dividend paid on December 15, 2009.CryptoLogic has not declared a dividend since the third quarter of 2009 and does not expect to declare any dividends for the foreseeable future. 5 RESULTS OF OPERATIONS - 2010 Revenue CryptoLogic recorded revenues for the year ended December 31, 2010 of $26.0 million, a decline of 34.7% (2009: $39.8 million). Hosted Casino Hosted Casino revenue decreased by $10.1 million or 31.6% to $22.0 million for the year ended December 31, 2010 when compared with the prior year (2009: $32.1 million).Hosted Casino revenue represented 84.6% of total revenue in 2010 (2009: 80.7%). This decrease in revenue is due primarily to the contribution from a major licensee reducing by $4.0 million and the loss of a key customer in 2009 reducing revenue by $3.4 million.In addition, Hosted Casino revenue in 2009 benefited from a $0.8 million benefit from a revision of our estimate to discharge future jackpot payouts and a non-recurring $0.8 million benefit associated with the resolution of a commercial matter.The relative strength of the U.S. dollar negatively impacted Hosted Casino revenue by $0.4 million during 2010 when compared with the prior year.The Company is liable for funding the jackpot wins from the pool of funds collected and accrues the jackpot amount.The Company regularly performs analysis of the accumulation of jackpot funds and amounts required to address jackpot payouts. Fees and licensing revenue from both our Hosted Casino and Branded Games businesses are calculated as a percentage of a licensee’s level of activity in its online casino site.This is affected by the number of active players on the licensee’s site and their related gaming activity.In addition, these results are influenced by a number of factors such as the entertainment value of the games developed by CryptoLogic, the frequency and success of new game offerings and the effectiveness of the licensee’s marketing programs.Hosted Casino and Branded Games revenue are also impacted by the relative strength of the U.S. dollar to both the euro and the British pound as our licensees provide online casinos in these currencies for which we earn a percentage that is translated into U.S. dollars, our functional currency. Branded Games Branded Games revenue increased 95.4% to $5.5 million for the year ended December 31, 2010 when compared with the prior year (2009: $2.8 million).Branded Games revenue represented 21.1% of total revenue in 2010 (2009: 7.1%).During the year, the Company’s revenue producing games increased from 66 to 170 games at the end of the 2010.The increase in Branded Games revenue is primarily due to the increased number of revenue producing games through an increased number of licensees and games per licensee.The relative strength of the U.S. dollar negatively impacted Branded Games revenue by $0.1 million during 2010 when compared with the prior year. Poker Poker revenue decreased 53.8% to $1.6 million for the year ended December 31, 2010 when compared with the prior year (2009: $3.5 million).Poker revenue represented 6.3% of total revenue in 2010 (2009: 8.8%).The decrease in poker revenue is primarily due to a reduction in player numbers and the transition of our poker network to GTECH in March 2009, which reduced the number of the Company’s poker licensees and increased fees paid to GTECH.The relative strength of the U.S. dollar did not have a material impact on poker revenue during 2010 when compared with the prior year. The Company offers a “virtual” poker room for its licensees using software and technology provided on GTECH Corporation’s International Poker Network.Fees from online poker are based on a percentage of the licensee’s “rake” per hand in regular or ring games (the “rake” is typically 5% of the pot, up to a maximum amount per hand), or fixed entry fees for entry into poker tournaments.Players prefer poker rooms with strong “liquidity”, which are rooms that offer a high availability of games at the desired stake levels, in the currency of choice, and on a 24/7 basis. Other Revenue Other revenue includes fees for software customization, advertising and marketing services generated from our portal business and fees associated with our e-cash business.Other revenue decreased 67.7% to $1.1 million for the 6 year ended December 31, 2010 when compared with the prior year (2009: $3.5 million).Other revenue represented 4.4% of total revenue in 2010 (2009: 8.8%).The decrease in other revenue for the year ended December 31, 2010 was due to reduced commerce based transaction fees, partially offset by a one-time termination fee from a licensee generating an immaterial amount of revenue.The relative strength of the U.S. dollar did not have a material impact on other revenue during 2010 when compared with the prior year. Amortization of Royalties The Company licenses various royalty rights, generally on an exclusive basis, from several owners of intellectual property rights.These rights are used to produce games for use in Hosted Casino and also as Branded Games.Generally, the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepaid expenses in the accompanying consolidated balance sheets.These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount.The amortization of these amounts is recorded as a reduction in revenue. Amortization of royalties increased 271.5% to $3.1 million for the year ended December 31, 2010 when compared with the prior year (2009: $0.8 million).Amortization of royalties represented (11.9)% of total revenue in 2010 (2009: (2.1)%).The increase in royalty amortization for the year ended December 31, 2010 was as a result of the Company’s regular review of estimates of future revenue under its license arrangements which identified that it was appropriate to begin amortizing certain of these royalties on a straight-line basis, such that substantially all of these royalty payments are amortized on a straight-line basis.In 2010, the Company’s net royalty payments were $4.2 million (2009: $5.4 million).The Company is committed to make further royalty payments of $2.8 million. Player Restrictions No revenue is derived from U.S. based players. Revenue Trends The global economic downturn is impacting the Company’s business. While the global online gaming market continues to promise growth potential, competition is intensifying for players and market position. It is expected that increased regulation of online gaming in key markets will also impact the Company’s business in the future. Recurring Revenue CryptoLogic’s licensing fees reflect a revenue model based on building long-standing relationships with customers.In 2010, 96.2% (2009: 91.6%) of CryptoLogic’s fee revenue before amortization was generated from software licensing and services contracts that generate recurring revenue. Expenses Consistent with prior years, during 2010 we incurred expenses in five categories: operating, general and administrative, reorganization charges, finance and amortization.Additionally, due to several factors, including the Company’s revised estimates of future revenues and macro-economic factors, the Company has recorded impairment of goodwill and intangible assets and impairment of capital assets. In November 2008, the Company announced a plan for reorganization of its business after completing a comprehensive review.As a result of that review, the Company decided to reduce costs by outsourcing non-core activities, including integrating its poker network with GTECH Corporation’s International Poker Network, transitioning certain functions to lower cost jurisdictions and eliminating certain redundant functions.In December 2009, the Company expanded its previously announced reorganization plan due to continued unfavourable macroeconomic conditions and outsourced additional technology infrastructure activities, consolidated more of its data centre operations and migrated additional functions to lower cost jurisdictions resulting in further reduction in headcount and a reduction of its leased office space in both Canada and Cyprus. 7 In June 2010, the Company commenced an additional reorganization plan consolidating into a new location in Malta its Cyprus and the majority of its UK activities, together with headcount reductions across all locations. Total expenses decreased 38.8% to $47.5 million for the year ended December 31, 2010 when compared with the prior year (2009: $77.6 million) primarily due to the impact of our reorganization plans which reduced operating and general and administrative expense, reduced amortization as a result of less amortization on infrastructure assets as they become fully depreciated and reduced amortization on assets impaired and lower reorganization costs as the Company completed its reorganization plans.In 2010, the Company also recorded approximately $5.3 million in impairment charges associated with intangible assets and certain capital assets.(2009: $15.5 million impairment associated with goodwill, capital assets and long-term investments). Operating Expense CryptoLogic’s operating expense comprises development and support expense, which includes all personnel costs, equity compensation costs for employee stock options, licensee support, marketing, e-cash systems and support costs, customer service expense and expenses related to regulatory compliance. Costs associated with software development are expensed as incurred unless costs meet the criteria for deferral and amortization under Canadian Generally Accepted Accounting Principles (“Canadian GAAP”). Operating expense decreased by 24.2% to $30.2 million for the year ended December 31, 2010 when compared with the prior year (2009: $39.9 million).Operating expenses represented 116.3% of total revenue in 2010 (2009: 100.2%).The decrease in operating expense was primarily due to the Company’s reorganization plans, which included consolidating into a new location in Malta its Cyprus and the majority of its UK activities, together with headcount reductions across all locations.The relative strength of the U.S. dollar when compared with the euro, British pound and Canadian dollar, negatively impacted operating expense by $0.3 million during 2010 when compared with the prior year. At December 31, 2010, CryptoLogic had 111 employees, down from 211 a year earlier. General and Administrative Expense General and administrative (G&A) expense includes overhead and administrative expense, travel expense and professional fees relating to our business development, infrastructure and public company listings. G&A expense decreased by 25.7% to $7.6 million for the year ended December 31, 2010 when compared with the prior year (2009: $10.2 million).G&A expense represented 29.1% of total revenue in 2010 (2009: 25.6%).The decrease in G&A expense is a result of the Company’s reorganization plans, decreased rent, decreased finance costs and the reversal of a provision no longer required, together with high legal expenses incurred in Q1 2009.The relative strength of the U.S. dollar when compared with the euro, British pound and Canadian dollar, negatively impacted G&A expense by $0.1 million during 2010 when compared with the prior year. Reorganization Charges In December 2009, the Company expanded its previously announced reorganization plan due to continued unfavourable macroeconomic conditions and outsourced additional technology infrastructure activities, consolidated more of its data centre operations and migrated additional functions to lower cost jurisdictions resulting in further reduction in headcount and a reduction of its leased office space in both Canada and Cyprus.In June 2010, the Company commenced an additional reorganization plan consolidating into a new location in Malta its Cyprus and the majority of its UK activities, together with headcount reductions across all locations.The relative strength of the U.S. dollar when compared with the euro, British pound and Canadian dollar, did not have a material impact on reorganization charges during 2010 when compared with the prior year. Impairment of Capital Assets The Company regularly reviews its assets for impairment.During 2010, the Company performed an impairment review of certain software development projects as a result of the Company’s revised estimate of future revenues.As a result, the Company recorded an impairment charge of $1.8 million, the amount by which the carrying value exceeded the estimated fair value. 8 In 2009 the Company reviewed certain software development projects as a result of difficult macro-economic conditions and a decline in expected future revenues, which resulted in an impairment charge of $2.7 million Impairment of Long-Term Investments During 2009, as part of the Company’s regular reviews of its assets for impairment, the Company noted various indicators of impairment including significant financial difficulty, restructuring activities and limited ability to operate a profitable business in the short and medium term.Furthermore, our book value was significantly in excess of our market capitalization, which was a further indication that our long-term investments may be impaired.Consequently, the Company determined that the carrying value of its long-term investments in Mobilebus Inc., Mikoishi Pte Ltd., Jingle Prize, Inc. and 568 Network Inc. were greater than their respective fair values, resulting in an impairment charge of $6.3 million.The fair value of the investments was determined by discounting expected net future cash flows. Impairment of Goodwill and Intangible Assets During 2010, the Company reviewed the results and future expectations of the Parbet brand and its Casino.co.uk business.The Company determined that the carrying amounts of these intangible assets exceeded their value and recorded an impairment charge of $2.0 million for Parbet, or the entire carrying value of the intangible assets, and $1.6 million for the Casino.co.uk business.At December 31, 2010, the carrying value of the Casino.co.uk business was $0.1 million. Goodwill is not amortized and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.During 2009, the results of the portals business were below expectations and the Company’s book value was significantly in excess of its market capitalization, which were both indications that the value of its goodwill was impaired.The fair value of the goodwill was determined by discounting expected net future cash flows of the portals business.As a result, the Company decided that the carrying value of the goodwill exceeded its fair value and recorded an impairment charge of $6.5 million. Amortization Amortization expense is based on the estimated useful lives of the assets and includes the amortization of our investments in computer equipment, leasehold improvements, software licenses, and intangible assets to support our business activities. Amortization expense decreased 51.2% to $2.4 million for the year ended December 31, 2010 when compared with the prior year (2009: $4.9 million).Amortization expense represented 9.1% of total revenue in 2010 (2009: 12.2%).This decrease in amortization expense is as a result of less amortization on infrastructure assets as they become fully depreciated and reduced amortization on assets impaired. Interest Income Interest income, comprising interest earned on cash and short-term investment balances, decreased 82.1% to $0.1 million for the year ended December 31, 2010 when compared with the prior year (2009: $0.4 million).The decrease was as a result of lower interest rates and lower cash balances due primarily to cash used in operating activities. Provision for Income Taxes Income taxes were an expense of $0.7 million in the year ended December 31, 2010 (2009: $1.1 million).The Company is subject to tax in many jurisdictions.This results in a tax charge on transfer pricing of costs between group companies even in periods of overall losses.The Company is actively working to reduce the number of its subsidiaries, which should reduce the overall tax burden.The consolidated net operating loss comprises operating losses in some jurisdictions and operating profits in others, which results in a tax expense despite material consolidated losses.For the year ended December 31, 2009, the income tax expense was further increased as the impairments of capital assets and intangible assets are not immediately deductible for tax purposes and, in some cases, may never be deductible. 9 Minority Interest Pursuant to a business reorganization implemented by way of an Ontario Superior Court of Justice court approved plan of arrangement (the “Arrangement”) and approved by the shareholders on May 24, 2007, CryptoLogic Limited acquired control over all of the issued and outstanding common shares of CryptoLogic Inc., an Ontario company, which through the Arrangement became an indirect subsidiary of CryptoLogic Limited.As part of the Arrangement, the Company issued either an equivalent amount of CryptoLogic Limited Common Shares or, in the case of taxable Canadian residents, exchangeable shares of CryptoLogic Exchange Corporation (“CEC”), an indirect subsidiary of the Company.The CEC shares are, as nearly as practicable, the economic equivalent of CryptoLogic Limited Common Shares.These CEC shares participate equally in voting and dividends with the shareholders of the Company.No additional shares of CEC have been or will be issued.For more information, see the Management Information Circular dated April 23, 2007 available on www.sedar.com. For accounting purposes, the Arrangement has been accounted for using the continuity of interest method, which recognizes the Company as the successor entity to CryptoLogic Inc.Accordingly, financial information presented in the MD&A reflects the financial position, results of operations and cash flows as if the Company has always carried on the business formerly carried on by CryptoLogic Inc., with all assets and liabilities recorded at the carrying values of CryptoLogic Inc.The interest held by CEC shareholders has been presented as a minority interest in the consolidated financial statements, as required under GAAP. At the time of the reorganization, a total of 12.6 million CryptoLogic Limited Common Shares and 1.3 million CEC shares were outstanding, respectively.Since then, a total of 393,437 shares of CEC have been exchanged, with the remaining 939,131 shares of CEC being reflected as minority interest as at December 31, 2010.Minority interest will continue until all CEC shares have been exchanged into CryptoLogic Limited Common Shares or until June 1, 2014, when we will redeem all of the then outstanding CEC shares in return for CryptoLogic Limited Common Shares. Net Loss Net loss decreased 42.6% to $20.4 million or $(1.58) per diluted share for the year ended December 31, 2010 when compared with the prior year (2009: $35.5 million or $(2.78) per diluted share).The decrease in the loss was as a result of decreased operating expense, G&A expense, reorganization costs as the Company completed its reorganization plans, impairment charges associated with capital assets, long-term investments and goodwill and intangible assets, amortization as a result of less amortization on infrastructure assets as they become fully depreciated, amortization on assets impaired and increased Branded Games revenue.Partially offsetting these movements were decreases in Hosted Casino, poker and other revenue and increased royalty amortization. 10 RESULTS OF OPERATIONS - FOURTH QUARTER 2010 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 (in thousands of US dollars, except per share data Hosted Casino $ Branded Games Poker Other 59 ) Revenue before amortization Amortization of royalties ) Amortization of games ) Revenue $ Expenses Operating General and administrative Reorganization 27 29 Impairment of capital assets ) – Impairment of long-term investments – Impairment of goodwill and intangible assets – Finance 16 17 17 15 17 19 26 21 Amortization Net loss before undernoted ) Interest income 7 14 17 42 66 87 Non-operating income – Net loss before minority interest and income taxes ) Income taxes Current ) 98 ) ) ) Future ) 44 ) ) ) Net loss before minority interest ) Minority interest ) Net loss $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Loss per share Basic $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Weighted average number of shares (000’s) Basic Diluted Revenue Revenue decreased 44.5% to $5.5 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $9.9 million). Hosted Casino Hosted Casino revenue decreased 47.4% to $4.9 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $9.3 million).Casino revenue represented 89.0% of total revenue in Q4 2010 (Q4 2009: 93.9%). The decrease in revenue is due primarily to the contribution from a major licensee reducing by $2.0 million and the loss of a key customer in 2009 reducing revenue by $0.7 million.In addition, Hosted Casino revenue for Q4 2009 benefited from a $0.8 million benefit from a revision of our estimate to discharge future jackpot payouts and a non-recurring $0.8 million benefit associated with the resolution of a commercial matter.The relative strength of the U.S. dollar negatively impacted Hosted Casino revenue by $0.2 million for Q4 2010 when compared with the same period in the prior year. 11 Fees and licensing revenue from both our Hosted Casino and Branded Games businesses are calculated as a percentage of a licensee’s level of activity in its online casino site.This is affected by the number of active players on the licensee’s site and their related gaming activity.In addition, these results are influenced by a number of factors such as the entertainment value of the games developed by CryptoLogic, the frequency and success of new game offerings and the effectiveness of the licensee’s marketing programs.Hosted Casino and Branded Games revenue are also impacted by the relative strength of the U.S. dollar to both the euro and the British pound as our licensees provide online casinos in these currencies for which we earn a percentage that is translated into U.S. dollars, our functional currency. Branded Games Branded Games revenue increased 15.1% to $1.4 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $1.2 million).Branded Games revenue represented 24.7% of total revenue in Q4 2010 (Q4 2009: 11.9%).During the quarter, the Company’s revenue producing games increased from 156 to 170 games.The increase in Branded Games revenue is primarily due to the increased number of revenue producing games through an increased number of licensees and games per licensee, partially offset by a lower contribution from a major licensee.The relative strength of the U.S. dollar did not have a material impact on Branded Games revenue when compared with the same period in the prior year. Poker Poker revenue decreased 56.0% to $0.2 million in the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $0.5 million).Poker revenue represented 4.3% of total revenue in Q4 2010 (Q4 2009: 5.5%).The decrease in poker revenue is primarily due to a reduction in player numbers.The relative strength of the U.S. dollar did not have a material impact on poker revenue when compared with the same period in the prior year. The Company offers a “virtual” poker room for its licensees using software and technology provided on GTECH Corporation’s International Poker Network.Fees from online poker are based on a percentage of the licensee’s “rake” per hand in regular or ring games (the “rake” is typically 5% of the pot, up to a maximum amount per hand), or fixed entry fees for entry into poker tournaments.Players prefer poker rooms with strong “liquidity”, which are rooms that offer a high availability of games at the desired stake levels, in the currency of choice, and on a 24/7 basis. Other Revenue Other revenue includes fees for software customization, advertising and marketing services generated from our portal business and fees associated with our e-cash business.Other revenue increased 126.9% to $0.1 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: ($0.5) million).Other revenue represented 2.7% of total revenue in Q4 2010 (Q4 2009: (5.5)%).Other revenue was negative in Q4 2009 due to a reclassification from other revenue to Hosted Casino revenue of a non-recurring $0.8 million benefit that was originally recorded in Q3 2009 as Hosted Casino revenue.The relative strength of the U.S. dollar did not have a material impact on other revenue when compared with the same period in the prior year. Amortization of Royalties The Company licenses various royalty rights, generally on an exclusive basis, from several owners of intellectual property rights.These rights are used to produce games for use in Hosted Casino and also as Branded Games.Generally, the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepaid expenses in the accompanying consolidated balance sheets.These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount.The amortization of these amounts is recorded as a reduction in revenue. Amortization of royalties increased 214.0% to $0.9 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $0.3 million).Amortization of royalties represented (16.3)% of total revenue in Q4 2010 (Q4 2009: (2.9)%).The increase in royalty amortization was as a result of the Company’s regular review of estimates of future revenue under its license arrangements which identified that it was appropriate to begin amortizing certain of these royalties on a straight-line basis, such that substantially all of these royalty payments are amortized on a straight-line basis. 12 Expenses Operating Expense CryptoLogic’s operating expense comprises development and support expense, which includes all personnel costs, equity compensation costs for employee stock options; licensee support; marketing, e-cash systems and support costs; customer service expense and expenses related to regulatory compliance. Operating expense decreased 59.6% to $5.1 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $12.6 million).Operating expense represented 92.0% of revenue in Q4 2010 (Q4 2009: 126.5%).The decrease in operating expense was primarily due to the Company’s reorganization plans resulting in reduced headcount related costs, consulting costs and IT infrastructure costs.The relative strength of the U.S. dollar positively impacted operating expense by $0.3 million when compared with the same period in the prior year. General and Administrative Expense General and administrative (G&A) expense includes overhead and administrative expense, travel expense and professional fees relating to our business development, infrastructure and public company listings. G&A expense decreased 55.9% to $1.1 million for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $2.5 million).G&A expense represented 19.8% of total revenue in Q4 2010 (Q4 2009: 24.9%).The decrease in G&A expense was primarily due to the Company’s reorganization plans resulting in reduced rent and occupancy costs as the Company consolidated operations, decreased professional fees associated with our annual audit, compliance with Sarbanes Oxley and legal costs.The relative strength of the U.S. dollar positively impacted G&A expense by $0.1 million when compared with the same period in the prior year. Reorganization Charges In December 2009, the Company expanded its previously announced reorganization plan due to continued unfavourable macroeconomic conditions and outsourced additional technology infrastructure activities, consolidated more of its data centre operations and migrated additional functions to lower cost jurisdictions resulting in further reduction in headcount and a reduction of its leased office space in both Canada and Cyprus.In June 2010, the Company commenced an additional reorganization plan consolidating into a new location in Malta its Cyprus and the majority of its UK activities, together with headcount reductions across all locations. Net Loss Net loss decreased 96.6% to $0.8 million or $(0.06) per diluted share for the three months ended December 31, 2010 when compared with the same period in the prior year (Q4 2009: $24.8 million or $(1.98) per diluted share).The decrease in the loss was as a result of decreased operating expense, G&A expense, reorganization costs as the Company completed its reorganization plans, impairment charges associated with capital assets, long-term investments and goodwill and intangible assets and increased other revenue.Partially offsetting these movements were decreases in Hosted Casino revenue and increased royalty amortization. LIQUIDITY AND CAPITAL RESOURCES The consolidated financial statements were prepared on a going concern basis.The going concern basis assumes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business. The Company has incurred significant operating losses of $21.5 million, $37.8 million and $38.1 million and negative cash flows from operations of $11.7 million, $17.8 million and $18.6 million for the three years ended December 31, 2010, 2009 and 2008, respectively, which resulted in a decrease in cash and cash equivalents to $10.6 million, $23.4 million and $36.3 million as of December 31, 2010, 2009 and 2008, respectively.A continuation of such operating losses, negative cash flows from operations and decreases in cash and cash equivalents may cast doubt upon the Company's ability to continue as a going concern. 13 During 2010, management determined that a material reduction in expenses was necessary in order to preserve cash and give the Company sufficient time to focus on increasing revenues.Accordingly, the Company made a significant restructuring effort, commencing midway through Q3 2010, and resulting in a reduction in operating and general and administrative expense to $6.2 million in Q4 2010 from $12.1 million in Q2 2010, the last full quarter before this restructuring.Management believes that the results of this restructuring have substantially mitigated doubts regarding the Company’s ability to continue as a going concern. Management has considered expectations for future revenues and reduced operating and general and administrative expense and, on that basis, believes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business and, accordingly, it is appropriate to prepare the consolidated financial statements on a going concern basis. Furthermore, having regard to expectations for future revenues, reduced operating and general and administrative expense, the completion of the Company’s reorganization plan and lower levels of future purchase commitments, management expects cash needs to be funded through existing cash resources and operating cash flow. Net Cash Position CryptoLogic remained debt-free in 2010.Cash and cash equivalents at December 31, 2010 were $10.6 million (2009: $23.4 million).The decrease in net cash of $12.9 million is primarily due to the cash impact of operating losses of $13.5 million, decrease in accounts payable and accrued liabilities of $0.1 million, comprising primarily a $2.9 million decrease in the reorganization cost accrual as the Company completed its reorganization plan, partially offset by a $2.3 million increase in jackpot provision, decrease in income taxes receivable and payable of $1.6 million and purchase of capital assets of $1.1 million, offset by decreased accounts receivable and other of $2.9 million and decreased prepayments of $0.5 million, primarily consisting of royalty and game amortization of $4.2 million offset by $4.2 million of net royalty payments. Operating Activities Cash flow used in operating activities was $11.7 million for the year ended December 31, 2010 (2009: $17.8 million).The use of cash in operating activities is due to the cash impact of operating losses of $13.5 million, decrease in accounts payable and accrued liabilities of $0.1 million, comprising primarily a $2.9 million decrease in the reorganization cost accrual as the Company completed its reorganization plan, partially offset by a $2.3 million increase in jackpot provision and decrease in income taxes receivable and payable of $1.6 million, offset by decreased accounts receivable and other of $2.9 million and decreased prepayments of $0.5 million, primarily consisting of royalty and game amortization of $4.2 million offset by $4.2 million of net royalty payments. Financing Activities Cash flow used in financing activities was $nil for the year ended December 31, 2010 (2009: $1.4 million).Cash flow used in financing activities in 2009 was due to dividends paid of $1.4 million.CryptoLogic did not declare a dividend for any quarter in 2010. Investing Activities Cash flow used in investing activities was $1.1 million for the year ended December 31, 2010 (2009: cash flow provided by investing activities $6.3 million).Cash flow used in investing activities in 2010 was due to purchase of capital assets of $1.1 million and an increase in security deposits of $0.3 million due to the Company appointing a second bank to provide payment processing facilities to process deposits and credit card transactions, partially offset by $0.2 million cash received from a long-term investment.Cash flow provided by investing activities in 2009 was due to a reduction in restricted cash of $7.2 million as the Company reduced the amount required to support a letter of credit to the Lottery Gaming Authority of Malta to support user funds, offset by capital expenditure of $0.4 million primarily associated with infrastructure improvement and investments in Jingle Prize, Inc. and Mikoishi Pte Ltd. of $0.5 million. 14 Working Capital Working capital at December 31, 2010 was $12.4 million (2009: $26.5 million). User Funds Held on Deposit User funds held on deposit at December 31, 2010 was $6.1 million (2009: $7.9 million).The decrease in user funds is due primarily to the reduced number of active players at a major licensee and a reduction in our poker business. Capitalization Since inception, CryptoLogic has had neither debt nor unutilized credit facilities.At December 31, 2010, CryptoLogic had 12,879,920 Common Shares outstanding (2009: 12,794,020) and 223,500 stock options outstanding (2009: 563,521).The 12,879,920 outstanding Common Shares excludes 939,131 (2009: 1,025,031) exchangeable shares (“Exchangeable Shares”) in CryptoLogic Exchange Corporation (“CEC”) which are entitled to be exchanged on a one-for-one basis for Common Shares of the Company.Including the Exchangeable Shares of CEC, the outstanding Common Shares of the Company would be 13,819,051 (2009: 13,819,051).As of March 21, 2011 there were 12,907,120 Common Shares of CryptoLogic outstanding and 911,931 Exchangeable Shares in CEC outstanding. As part of the 2007 reorganization, Canadian residents received Exchangeable Shares of CEC, an indirect subsidiary of CryptoLogic.The Exchangeable Shares are, as nearly as practicable, the economic equivalent of Common Shares of CryptoLogic.For accounting purposes, the acquisition is accounted for using the continuity of interest method, which recognizes CryptoLogic as the successor entity to CryptoLogic Inc.The Exchangeable Shares can be exchanged for an equivalent amount of Common Shares of the Company at any time and are accounted for as a minority interest.On June 1, 2014, the Company will redeem all of the then outstanding Exchangeable Shares for an amount per share equal to the redemption price.The redemption price will be satisfied through the issuance and delivery of one Common Share of CryptoLogic for each Exchangeable Share.CryptoLogic has issued a special voting share to a third party trustee, the purpose of which is to provide holders of Exchangeable Shares with the right to vote on matters to be voted on by CryptoLogic shareholders.All outstanding options of CryptoLogic Inc. as of the date of the Arrangement were fully assumed by CryptoLogic under the same terms and conditions as originally granted by CryptoLogic Inc.The Exchangeable Shares provide those shareholders with the same voting and dividend rights as the Common Shares of CryptoLogic.No additional Exchangeable Shares will be issued and all exercises of stock options will give rise to the issue of additional Common Shares of CryptoLogic. From December 3, 2008 to December 2, 2009, CryptoLogic had, through its Normal Course Issuer Bid, authorization to repurchase up to 1,267,871 Common Shares, under which the Company did not buy back any Common Shares. Cash Commitments and Contractual Obligations The following table summarizes our outstanding cash commitments as of December 31, 2010: (In thousands of U.S. dollars) Total Less than 1 year 1-3 years 3-5 years After 5 years Facility leases $ Minimum royalty payments and purchase commitments – – Total outstanding cash commitments $ Total cash commitments at December 31, 2010 were $7.5 million (2009: $14.6 million).The Company has entered into lease agreements for premises expiring at various periods up to May 2020. RESEARCH AND DEVELOPMENT CryptoLogic makes significant investments in research and development to remain competitive with technology advancements and product evolution in the global online gaming market.Research and development personnel comprised 18% of our workforce at December 31, 2010 (2009: 34%). 15 CRITICAL ACCOUNTING ESTIMATES CryptoLogic’s accounting policies are specified in the notes to our financial statements, in particular note 1.The accounting estimates discussed below are considered particularly important, as they require judgments by management.Management has instituted policies that are intended to ensure these judgments are well controlled and consistently applied from period to period. The Company licenses various royalty rights, generally on an exclusive basis, from several owners of intellectual property rights.These rights are used to produce games for use in Hosted Casino and also as Branded Games.Generally the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepaid expenses in the accompanying consolidated balance sheets.These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount.The amortization of these amounts is recorded as a reduction in revenue. The Company regularly reviews its estimates of future revenues under its license arrangements and, during Q2 2010, the review identified that it was appropriate to begin amortizing certain of these royalties on a straight-line basis, such that substantially all of these royalties are amortized on a straight-line basis.For the year ended December 31, 2010, amortization of $3.1 million (2009: $0.8 million) was recorded as a reduction of revenue. Several of the Company's licensees participate in progressive jackpot games.Each time a progressive jackpot game is played, a preset amount is added to a cumulative jackpot for that specific game.Once a jackpot is won, the progressive jackpot game is reset with a predetermined amount.The Company is liable for funding the jackpot wins as well as amounts required to reset the progressive jackpot game from the pool of funds collected and accrues the jackpot amount for all games on a monthly basis.The reset amount is accrued, up to the predetermined amount, as wagering occurs.The accrual for the jackpot at the consolidated balance sheet dates is included in accounts payable and accrued liabilities. The Company regularly performs an analysis of the accumulation of jackpot funds and amounts required to address jackpot payouts.During Q4 2009, as part of the statistical analysis of the amounts required for jackpot resets, the Company revised its estimated liability arising from the cumulative jackpot.The change in accounting estimate resulted in the reduction of the liability for jackpot accrual and a corresponding increase in revenue of $0.8 million. At December 31, 2010, accounts payable and accrued liabilities include $5.4 million in jackpot provisions (2009: $3.0 million).This amount is sufficient to cover the full amount of any required pay-out. During 2009, the Company reviewed its e-cash operations and determined that certain provisions associated with its commerce-based transactions should not be recorded and further that, based on new facts and circumstances, certain estimates should be revised.Accordingly, approximately $1.7 million that was recorded as a liability for future payments was no longer required.These changes were recorded in revenue in the accompanying consolidated statements of loss and comprehensive loss. The Company may receive from time to time claims and enter into litigation arising out of the ordinary course and conduct of business including intellectual property matters.Management assesses such claims, and if considered likely to result in material exposure and where the amount of the claim is quantifiable, provisions for loss are made based on management’s assessment of the likely outcome.Management does not make provisions for claims that are considered unlikely to result in a significant loss, claims for which the outcome is not determinable or claims where the amount of the loss cannot be reasonably estimated.Any settlements or awards under such claims are provided for when reasonably determinable.Adjustments will be made to the accrual for such amounts as new information is obtained or the claim settled.During 2009, the Company reviewed its accounting for certain contingencies and determined $0.8 million was no longer required, which increased revenue by a corresponding amount. The Company regularly reviews its long-term assets, comprising capital assets, intangible assets and long-term investments for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Determination of recoverability generally requires the Company to estimate the fair value of the long-term asset, which requires the Company to make assumptions and judgments on several items including, but not limited to, the future cash flows that will be generated by these assets and the appropriate discount 16 rate to apply to those cash flows.Measurement of any impairment loss for long-lived assets is based on the amount by which the carrying value exceeds the fair value of the asset.During 2010, the Company recorded impairment charges of $5.3 million associated with intangible assets and certain capital assets (2009: $15.5 million impairment associated with goodwill, capital assets and long-term investments). Accounting for both current and future tax requires the Company to make assumptions, judgments and estimates about current tax laws, which require certain interpretations of tax laws in several jurisdictions around the world as well as possible outcomes of current and future audits conducted by the respective tax authorities.The Company has established reserves for income taxes to address potential exposures involving tax positions that could be challenged by tax authorities.Although the Company believes our assumptions, judgments and estimates are reasonable, changes in tax laws or our interpretation of tax laws and the resolution of the current and any future tax audits could significantly impact the amounts provided for income taxes in its consolidated financial statements. The Company’s assumptions, judgments and estimates relative to the value of a deferred tax asset take into account predictions of the amount and category of future taxable income, such as income from operations or capital gains income.Actual operating results and the underlying amount and category of income in future years could render our current assumptions, judgments and estimates of recoverable net deferred taxes inaccurate.Any of the assumptions, judgments and estimates mentioned above could cause the Company’s actual income tax obligations to differ from its estimates, thus materially impacting its financial position and results of operations. The Company has a stock option plan where the amount of compensation expensed is determined using an option-pricing model.In addition, the Company provided a long-term incentive program where the amount of the compensation expensed is determined based on estimated performance criteria and the Company’s stock price.Calculations for these plans with the necessary assumptions inherently mean judgments are required by management. Recently Issued and Adopted Accounting Pronouncements Recently Issued Accounting Pronouncements International Financial Reporting Standards (“IFRS”) In February 2008, the Accounting Standards Board (“AcSB”) confirmed that the use of IFRS will be required in 2011 for publicly accountable enterprises in Canada.In April 2008, the AcSB issued an IFRS Omnibus Exposure Draft proposing that publicly accountable enterprises be required to apply IFRS, in full and without modification, on January 1, 2011. The adoption of IFRS will require the restatement of amounts reported by the Company for its previous year end, and of the opening balance sheet as at the date of adoption. The IFRS conversion project consists of three phases which have been substantially completed by the Company.However, management has not yet finalized the determination of the impact of these differences on the consolidated financial statements. Phase One: Scoping and Diagnostics, which involved project planning and staffing and identification of differences between current Canadian GAAP and IFRS. Phase Two: Analysis and Development, involved detailed diagnostics and evaluation of the financial impacts of various options and alternative methodologies provided for under IFRS; identification and design of operational and financial business processes; initial staff and audit committee training; analysis of IFRS 1 optional exemptions and mandatory exceptions to the general requirement for full retrospective application upon transition to IFRS; summarization of 2011 IFRS disclosure requirements; and development of required solutions to address identified issues. Phase Three: Implementation and Review involved the execution of changes to information systems and business processes; completion of formal authorization processes to approve recommended accounting policy changes; and further training programs across the Company’s finance and other affected areas, as necessary, culminating in the collection of financial information necessary to compile IFRS-compliant financial statements and reconciliations; embedding of IFRS in business processes; and audit committee approval of IFRS-compliant financial statements. 17 Impact on Internal Controls over Financial Reporting and Disclosure Controls and Procedures The Company has completed an assessment of its internal controls over financial reporting and its disclosure controls and procedures.There were no matters identified that materially affect, or are reasonably likely to materially affect the Company’s internal controls over financial reporting. Changes in Accounting Policies The Company has identified the following key areas where changes in accounting policies are expected to impact our consolidated financial statements.The individual amounts disclosed, which are estimates based on current expectations, are on a pre-tax basis and the tax impact of all changes discussed is presented on an overall basis.The list and comments should not be regarded as a complete list of estimated changes that will result from transition to IFRS and are intended to highlight those areas the Company believes are most significant. The information set out below is provided to allow users of the financial statements to obtain a better understanding of the Company’s IFRS changeover plan and the resulting possible effects on, for example, the financial statements and operating performance measures.These are estimates based on the Company’s current understandings, and readers are cautioned that it may not be appropriate to use such information for any other purpose.This information also reflects the Company’s most recent assumptions and expectations; circumstances may arise such as changes in IFRS, regulations or economic conditions, which could change the assumptions or expectations. The following unaudited consolidated financial statements show the expected impacts of the noted differences between IFRS and Canadian GAAP as at the date of transition (January 1, 2010) and as at and for the year ended December 31, 2010. 18 CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars) Previous GAAP Effect of transition to IFRS IFRS Previous
